Citation Nr: 1236987	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than December 14, 2007, for the grant of service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for diabetes mellitus, type II, assigning a 20 percent disability rating, effective December 14, 2007.  A notice of disagreement was filed in July 2008 with regard to the effective date assigned.  A statement of the case was issued in January 2010 and a substantive appeal was received in March 2010.  The Veteran testified at a Board hearing in May 2010; the transcript is of record.


FINDINGS OF FACT

1.  On December 14, 2007, the Veteran filed an informal claim of service connection for diabetes mellitus, type II.

2.  The record includes no communication from the Veteran or his representative received earlier than December 14, 2007, that constitutes either a formal or informal claim of service connection for diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 14, 2007, for the grant of service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 5107 , 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1 , 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In March 2008, a VCAA letter was issued to the Veteran with regard to his underlying service connection claim.  Such letter predated the May 2008 rating decision.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and an effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This earlier effective date claim arises from his disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, additional notice was issued to the Veteran in August 2008 pertaining to his claim for an earlier effective date.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's December 2007 submission and prior submissions, a statement from his physician, and VA examination report.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is no indication of relevant, outstanding records which would support the Veteran's claim for an earlier effective date.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date. 

Effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155 . 

On December 14, 2007, the Veteran's representative, on the Veteran's behalf, filed an informal claim of service connection for diabetes mellitus, type II.  The Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in support of the informal claim of service connection.  

In the May 2008 rating decision, the RO granted entitlement to service connection for diabetes mellitus, type II, assigning a 20 percent disability rating, effective December 14, 2007.

In July 2008, the Veteran submitted a July 2008 statement from his private physician reflecting that his diabetes mellitus was diagnosed in May 2002.  Thus, the Veteran asserts that the effective date should correspond to the date of diagnosis.

Initially, the Board notes that the Veteran does not assert that he filed a claim of service connection for diabetes mellitus prior to December 14, 2007.  Likewise, the submissions of record received prior to December 14, 2007, do not reference diabetes mellitus or do not purport to claim service connection for diabetes mellitus.  Thus, there is no evidence that a formal or informal claim of service connection was received prior to December 14, 2007.  

While acknowledging the diagnosis of diabetes mellitus in May 2002, the fact remains that the Veteran did not claim entitlement to service connection for diabetes mellitus until December 14, 2007.  The effective date corresponds to date of receipt of the Veteran's claim of service connection.  A prior diagnosis of diabetes mellitus is not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In the present case, the Veteran did not file a claim of service connection for diabetes mellitus until December 14, 2007.  The evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date.  Consequently, there is no legal basis for assigning an effective date prior to December 14, 2007.

In summary, VA is not free to award a retroactive effective date prior to the date it receives a claim unless there is specific statutory or regulatory authority for such retroactive effective date.  As there is no such provision which authorizes VA to award benefits retroactively, his claim for an earlier effective date for the award of service connection for diabetes mellitus must be denied.  Based on the facts in this case, there is no legal basis for an effective date prior to December 14, 2007, for the award of service connection for diabetes mellitus.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).  





	(CONTINUED ON NEXT PAGE)


For the above reasoning, the Board concludes that an effective date earlier than December 14, 2007, for the grant of service connection for diabetes mellitus, type II, is not warranted. 


ORDER

Entitlement to an effective date earlier than December 14, 2007, for the grant of service connection for diabetes mellitus, type II, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


